Citation Nr: 9906816	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-12 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a January 1997 rating decision, in 
which the veteran sought entitlement to service connection 
for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Bilateral hearing loss for VA purposes is currently 
demonstrated.  

2.  This bilateral hearing loss is the result of acoustic 
trauma in service.  

3.  Currently demonstrated tinnitus is the result of acoustic 
trauma in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.385 
(1998)

2.  Tinnitus was incurred in service as the result of 
acoustic trauma.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was examined in May 1964, for the purpose of 
entry in the Naval Reserve.  At that time, the veteran did 
not report any ear trouble.  Hearing to whispered and spoken 
voice was 15/15.  On an annual Naval Reserve physical in 
April 1965, the veteran again did not report any ear trouble.  
Hearing to whispered and spoken voice was 15/15.  

There was no treatment for any form of acoustic trauma during 
the veteran's period of active duty.  When the veteran was 
examined in November 1967, for the purpose of separation from 
service, no hearing tests were performed.  

A review of the veteran's service personnel records indicates 
that his principal duty was as a boatswain's mate.  During 
his period of service, he was assigned to the U.S.S. Chilton 
(APA-38), an attack transport.  

The VA examined the veteran for compensation purposes in 
September 1996.  He stated that he had difficulty 
understanding conversational speech, especially in the 
presence of background noise, and he experienced periodic 
bilateral tinnitus.  There was a history of hazardous noise 
exposure during his two years of active duty in the Navy, but 
no further on-the-job hazardous noise exposure.  He denied 
recent history of otologic disease, vertigo, or family 
history of hearing loss.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
85
95
LEFT
15
10
25
85
75

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  

The veteran also complained of periodic bilateral tinnitus, 
which he described as "ringing."  He stated that the 
tinnitus had been present since the spring of 1966, when he 
underwent noise trauma in service.  He stated that the 
tinnitus bothered him during the day but did not interfere 
with his sleep.  

The examiner concluded that the veteran's hearing was within 
normal limits through the speech frequencies accompanied by 
severe high frequency sensorineural hearing loss bilaterally.  
Tinnitus was present and matched with a 4000 hertz tone at 0 
decibels.  

The veteran also underwent an audio-ear examination at that 
time.  He gave a history of a shell misfire during service.  
Following this, he had tinnitus, with varying degrees of 
intensity, along with persistent hearing loss.  He reported 
marked difficulty with discrimination, particularly in groups 
and while using the telephone.  The impression was of 
bilateral sensorineural hearing loss, moderately severe, 
worse in the left ear than in the right.  The examiner also 
concluded that there was a history of definite acoustic 
trauma sustained while in the service.

The veteran presented testimony at a formal hearing before an 
RO hearing officer in April 1997.  He stated that he was 
exposed to noise trauma when aboard ship, during gunnery 
exercises.  (Transcript, hereinafter T 3-4).  There was also 
a misfire of one of the guns, which he reported caused a 
concussion.  While he reported to sick bay, he was told that 
"it was part of Navy life," and that he should return to 
duty.  (T-6)  Subsequent to service, he worked as a salesman, 
and, if he was exposed to loud noise, he had to use hearing 
protection.  (T 7-8).  He currently works as a manager in an 
automobile shop, where exposure to loud noise results in 
pain.  (T-11).  

The veteran subsequently provided testimony before a member 
of the Board in December 1998.  This testimony was consistent 
with that in April 1997.  The veteran reported noise trauma, 
along with the misfire of the gun.  (T 5-6).  He stated that 
at no time during his service aboard ship was he given 
hearing protection.  (T-7).  He also stated that he was 
exposed to noise while using chipping hammers to peel paint 
of the ship.  (T-11).  The veteran indicated that he was 
unable to secure records from his private physician, and had 
not sought care at a VA facility.  (T-13).  

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Considering first the veteran's contention that service 
connection is warranted for bilateral hearing loss, the Board 
must first determine if the veteran has a current hearing 
loss for VA purposes.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (1998) 

A review of the findings on the September 1996 VA 
compensation examination shows that the thresholds in both 
ears in the 3000 and 4000 Hertz frequencies are above 40 
decibels.   Thus, under 38 C.F.R. § 3.385 (1998), the veteran 
has bilateral hearing loss for VA purposes.  

The Board must now determine if this hearing loss is the 
result of service.  There are no reports of treatment during 
the veteran's period of service, and no audiometric testing 
was undertaken when the veteran was examined for the purpose 
of separation from service.  However, the fact that hearing 
loss was not reported at the time of separation does not 
necessary preclude service connection for hearing loss. If 
the veteran can sufficiently demonstrate a medical 
relationship between his in-service exposure to loud noise 
and his current disability, it would follow that the veteran 
incurred an injury in service and the requirements of 38 
U.S.C.A. § 1110 (West 1991) would be satisfied. Godfrey v. 
Derwinski, 2 Vet. App. 352, 357 (1992); Hensley v. Brown, 5 
Vet. App. 155, 159- 160 (1993).

On repeated examinations, the VA examiners have indicated 
that the veteran sustained acoustic trauma in service, 
resulting in hearing loss.  The trauma the veteran reported 
on examination was consistent with his testimony at formal 
hearings both at the RO and at the Board.  More importantly, 
the veteran's service personnel records support these reports 
of acoustic trauma.  These records show that the veteran 
served as a boatswain's mate in an oceangoing warship.  The 
testimony the veteran gave was consistent with the incidents 
expected on such a ship.  Therefore, in view of the foregoing 
and with the resolution of all reasonable doubt in the 
veteran's favor, the Board determines that that the hearing 
loss disability demonstrated on compensation examination is 
the result of acoustic trauma sustained in service.  
Accordingly, service connection for bilateral hearing loss is 
granted.

The veteran has further contended that service connection is 
warranted for tinnitus.  He states that the tinnitus has been 
present since the acoustic trauma in service.  A review of 
the findings on compensation examination show that the 
examiners concurred with this contention, and found that the 
reported tinnitus was the result of this acoustic trauma in 
service.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for tinnitus, based on acoustic trauma in service, is 
likewise warranted.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

